Citation Nr: 0330232	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-20855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of cold 
injury.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from October 1950 to October 
1953, and from March 1956 to January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO decision which denied 
service connection for residuals of cold injury.


REMAND

In its July 2000 decision, the RO denied the claim for 
service connection for residuals of cold injury on the basis 
that the claim was not well grounded.  Subsequently, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000, and this act among other things eliminated the 
requirement that a claim be well grounded.  The VCAA and 
companion VA regulation contain specific notification and 
duty to assist provisions which the VA must follow when 
adjudicating a claim for benefits.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The RO has not 
yet had an opportunity to review the claim under the VCAA, 
and the Board must return the case to the RO for this 
purpose.  The Board itself may not provide VCAA notice or 
assistance in developing evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(2003).  

With respect to the claim for service connection for cold 
injury residuals, in his substantive appeal in September 
2000, the veteran requested a Board videoconference hearing.  
The case must be returned to the RO for such a hearing.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  In accordance with the VCAA and 
companion VA regulation, the RO should 
provide the veteran with all required 
notice, and should assist him in 
developing evidence, with respect to his 
claim for service connection for residuals 
of cold injury.  

2.  The RO should then review the claim 
for service connection for residuals of 
cold injury.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond.  

3.  The RO should schedule the veteran for 
a Board videoconference hearing in 
connection with his appeal for service 
connection for cold injury residuals.  
After the RO completes action on the 
hearing request, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


